DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s preliminary amendment filed on 07/21/2021 is acknowledged and entered.

Claims 1-47 were pending.  In the amendment as filed, applicants have cancelled claims 1-47; and added claims 48-68.  Therefore, claims 48-68 are currently pending and are under consideration in this Office Action.

Priority
As stated in the Application Data Sheet (ADS) filed on 04/13/2021, this present application is a continuation (CON) of 15/714,475 that was filed on 09/25/2017.  15/714,475 is a CON of 14/754,965 filed on 06/30/2014.  14/754,965 is a CON of 14/169,342 filed on 01/31/2014.  14/169,342 claims priority to provisional application 61/759,542 that was filed on 02/01/2013.  Therefore, this application has been afforded the effective filing date of 02/01/2013 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 07/28/2021 has been reviewed as recorded in PTO-1449 form(s).  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities:
Here, there are two ‘Table 1’, ‘Table 2’, and ‘Table 3’ where each of these tables contain different data (see pgs. 33-34, 41, 43, and 44).  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 12, and 13 of U.S. Patent No. 11,000,509 B2 (referred hereinafter as Meyer).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 48-65 and the method of claims 1, 3-5, 12, and 13 of Meyer have similar method step(s) and uses a composition with similar structural feature(s).

17/229,061
US 11,000,509 B2
48. A method for improving visual performance during low-light conditions, comprising daily ophthalmic administration of an aqueous ophthalmic solution comprising about 1% (w/v) phentolamine mesylate to an eye of a patient at or near the bedtime of the patient, to thereby improve visual performance under low-light conditions, wherein the method is characterized by:
• the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient’s level of eye redness without receiving said aqueous ophthalmic solution;
• the aqueous ophthalmic solution is administered to the eye of the patient in an amount sufficient to provide improved visual performance for at least twenty-four hours;
• the aqueous ophthalmic solution is administered as an eye drop to the eye of the patient;
• within 8 hours after administration of phentolamine mesylate to the patient’s eye, the amount of eye redness returns to the baseline amount of eye redness present in the patient’s eye prior to said administration of phentolamine mesylate; and
• the patient is a human.
1. A method of improving visual performance in a patient while minimizing eye redness during the patient’s waking hours, comprising administering to an eye of a patient once per day at or near the bedtime of the patient for at least five consecutive days a daily dosage of phentolamine or a pharmaceutically acceptable salt thereof sufficient to provide improved visual performance for at least twenty hours, wherein the patient experiences an increase in eye redness of no more than two grades measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient's level of eye redness without receiving said dosage; wherein the daily dosage is an aqueous ophthalmic solution comprising from about 0.5% (w/v) to about 2% (w/v) of phentolamine or a pharmaceutically acceptable salt thereof that is administered to the eye in the form of an eye drop, and the patient is a human.
49. The method of claim 48, wherein the low-light conditions are nighttime conditions.
5. The method of claim 1, wherein the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient’s waking hours compared to the patient's level of eye redness without receiving said dosage.
50. The method of claim 48, wherein the improvement in visual performance is an Improvement in visual acuity.
3. The method of claim 1, wherein the improvement in visual performance is improved visual acuity.
51. The method of claim 49, wherein the improvement in visual performance is an improvement in visual acuity.

52. The method of claim 48, wherein the improvement in visual performance is an improvement in contrast sensitivity.
4. The method of claim 1, wherein the improvement in visual performance is improved contrast sensitivity.
53. The method of claim 49, wherein the improvement in visual performance is an improvement in contrast sensitivity.

54. The method of claim 48, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.
13. The method of claim 1, wherein the daily dosage is administered within 1 hour of the patient’s bedtime.
55. The method of claim 49, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.

56. The method of claim 51, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.

57. The method of claim 48, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.
12. The method of claim 1, wherein the daily dosage is an aqueous ophthalmic solution free of a chelating agent, comprising: (a) about 0.5% (w/v) to about 1 % (w/v) of phentolamine mesylate; (b) about 4% mannitol; (c) about 3 mM sodium acetate; and (d) water; wherein the solution has a pH in the range of 4.6 to 5.2 and does not contain a chelating agent.
58. The method of claim 49, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.

59. The method of claim 51, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.

60. The method of claim 48, wherein the aqueous ophthalmic solution comprises water, a polyol, and about 1% (w/v) phentolamine mesylate.

61. The method of claim 49, wherein the aqueous ophthalmic solution comprises water, a polyol, and about 1% (w/v) phentolamine mesylate.

62. The method of claim 51, wherein the aqueous ophthalmic solution comprises water, a polyol, and about 1% (w/v) phentolamine mesylate.

63. The method of claim 48, wherein the aqueous ophthalmic solution comprises water, mannitol, sodium acetate, and about 1% (w/v) phentolamine mesylate.

64. The method of claim 49, wherein the aqueous ophthalmic solution comprises water, mannitol, sodium acetate, and about 1% (w/v) phentolamine mesylate.

65. The method of claim 51, wherein the aqueous ophthalmic solution comprises water, mannitol, sodium acetate, and about 1% (w/v) phentolamine mesylate.



Although, Meyer does not specifically claim the limitation “to thereby improve visual performance under low-light conditions” of claim 48 and the limitation as recited by instant claim 49, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Meyer.  Moreover, as recognized by ophthalmology art that phentolamine is use the optimize pupil size in a patient (see applicant admitted prior art (APA) para. [0004] on pg. 2 of the present specification).  As recognized MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Although, Meyer does not specifically claim the amount of phentolamine mesylate as recited by instant claims 48 and 57-65, Meyer does claim the amount to be about 0.5% (w/v) to about 1 % (w/v) of phentolamine mesylate (Claim 12).  Thus, the amount of phentolamine mesylate as recited by instant claims 48 and 57-65 overlap or lie inside the amount claimed by Meyer.   As recognized MPEP § 2144.05(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 11,000,509 B2.


Claims 48, 49, 51, 54-59, and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-26 of U.S. Patent No. 11,000,509 B2 (referred hereinafter as Meyer).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 48, 49, 51, 54-59, and 66-68 and the method of claims 22-26 of Meyer have similar method step(s) and uses a composition with similar structural feature(s).

17/229,061
US 11,000,509 B2
48. A method for improving visual performance during low-light conditions, comprising daily ophthalmic administration of an aqueous ophthalmic solution comprising about 1% (w/v) phentolamine mesylate to an eye of a patient at or near the bedtime of the patient, to thereby improve visual performance under low-light conditions, wherein the method is characterized by:
• the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient's waking hours compared to the patient’s level of eye redness without receiving said aqueous ophthalmic solution;
• the aqueous ophthalmic solution is administered to the eye of the patient in an amount sufficient to provide improved visual performance for at least twenty-four hours;
• the aqueous ophthalmic solution is administered as an eye drop to the eye of the patient;
• within 8 hours after administration of phentolamine mesylate to the patient’s eye, the amount of eye redness returns to the baseline amount of eye redness present in the patient’s eye prior to said administration of phentolamine mesylate; and
• the patient is a human.
22. A method for improving visual performance, comprising daily ophthalmic administration of an aqueous ophthalmic
solution comprising about 1% (w/v) phentolamine mesylate to an eye of a patient at or near the bedtime of the patient, to thereby improve visual performance, wherein the method is characterized by: the patient experiences an increase in eye redness of no more than one grade measured using the CCLRU Redness Grading Scale during the patient’s waking hours compared to the patient’s level of eye redness without receiving said aqueous ophthalmic solution; the aqueous ophthalmic solution is administered to the
eye of the patient in an amount sufficient to provide improved visual performance for at least twenty hours; the aqueous ophthalmic solution is administered as an eye drop to the eye of the patient; and within 8 hours after administration of phentolamine mesylate to the patient’s eye, the amount of eye redness returns to the baseline amount of eye redness present in the patient’s eye prior to said administration of phentolamine
mesylate.
49. The method of claim 48, wherein the low-light conditions are nighttime conditions.

51. The method of claim 49, wherein the improvement in visual performance is an improvement in visual acuity.

54. The method of claim 48, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.
23. The method of claim 22, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.
55. The method of claim 49, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.

56. The method of claim 51, wherein the aqueous ophthalmic solution is administered within 1 hour of the patient’s bedtime.

57. The method of claim 48, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.
24. The method of claim 22, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.
58. The method of claim 49, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.

59. The method of claim 51, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.
25. The method of claim 23, wherein the aqueous ophthalmic solution comprises 1% (w/v) phentolamine mesylate.
66. The method of claim 48, wherein the aqueous ophthalmic solution is administered as one eye drop to the eye of the patient near the bedtime of the patient.
26. The method of claim 22, wherein the aqueous ophthalmic solution is administered as one eye drop to the eye of the patient near the bedtime of the patient.
67. The method of claim 49, wherein the aqueous ophthalmic solution is administered as one eye drop to the eye of the patient near the bedtime of the patient.

68. The method of claim 51, wherein the aqueous ophthalmic solution is administered as one eye drop to the eye of the patient near the bedtime of the patient.
27. The method of claim 24, wherein the aqueous ophthalmic solution is administered as one eye drop to the eye of the patient near the bedtime of the patient.


Although, Meyer does not specifically claim the limitation “to thereby improve visual performance under low-light conditions” of claim 48 and the limitations as recited by instant claim 49 and 51, these limitations are functional limitations of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Meyer.  Moreover, as recognized by ophthalmology art that phentolamine is use the optimize pupil size in a patient (see applicant admitted prior art (APA) para. [0004] on pg. 2 of the present specification).  As recognized MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).

Although, Meyer does not specifically claim that the patient is human, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the patient is human for the claimed treatment methodology of Meyer (i.e. Claim 22) since Meyer claims that the patient is human in the treatment methodologies of claims 1, 6, and 7.  Moreover, Meyer’s treatment methodology of claim 22 is an obvious variant of the Meyer’s treatment methodology of claim 1.
Consequently, the examined claims would be obvious over the claims of U.S. Patent No. 11,000,509 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020